REVERSED AND REMANDED, Opinion issned April 17, 1997




                                        In The

                               orders, findings, and conclusions as se, forth below, are vacated. This cause is remanded
,0 the trial court for further proceedings consistent with this opinion.
                            Factual and Procedural Background
       Bourgeois and Brian William CoUier were divorced in 1988. The divorce decree was
enteredbyJudge RobertO'Donnell, the presidingjndge ofthe 301st JudicialDistrict Court.
 The divorce decree designated Bourgeois as managing conservator and Collier as possessory

 modify the divorce decree. The motion, among other things, sought amodification of the
 conservatorship. Collier moved for entry of temporary orders. Judge O'Donnell, still
  presiding in the 301st, granted temporary orders appointing Collier temporary managing
  conservatorand requiring Bourgeoisto surrender the children's clothingand personaleffects
  to Collier.

         Collier filed amotion for contempt alleging Bourgeois disobeyed the temporary
  orders by failing to surrender the clothing and personal effects. On April 4, 1994, Judge
  Moss, aformer judge subject to the provisions of section 74.053(d) of the Texas
  Government Code, sitting in the 30!stunder ageneral assignmentfor aperiod ofoneweeK,
   presidedover the contempt hearing. Judge Moss found Bourgeoisin contempt. He ordered
    her to turn over the clothing and persona, effects forthwith, assessed S873 in attorneys' fees
    and court costs against Bourgeois, and sentenced her to thirty days in jail, suspended for six
    months.
      Shortly thereafter, Judge O'Donnell recused himselfdue to health reasons. On May
18 1994, the presiding judge of the Firs. Administrative Judicial Region ("Firs, A.J.R.")
specially assigned Judge Moss to hear this case. Bourgeois objected to the special
assignment. Judge Moss overruled the objection by awritten order which stated that
 Bourgeois waived the right to object to the special assignment because Judge Moss had
earlier presided over the contempt hearing without objection. The case proceeded and
judge Moss eventually entered afina, order modifying the divorce decree. The final order,
 in general, granted the custody arrangement Collier requested.
         Thereafter, Bourgeois filed amotion for rehearing and amorion to disqualify and/or

 timely thus it neednotbe ruled upon, andfurther stating that the motionto disqualify failed
 to identify abasis for disqualification. The motionfor rehearingwas overruledby operation
  of law. See Tex. R. Qv. P. 328. This appeal followed.'

                                     o, „,„ i. ,^—.- «-»- —*° —*•~-« ""'" * °,*C"0° "d
      1 To pl«» Bourgeois' points ol .not m por.o—, -- --"'
       - which
  motion -In •»form .1.0
                    the b»i>
                         basis Of BoU„0Oi.' P0i0« Of .,,0. «t00. « .«!».
                    July 1992:         Collier files motion to modify final decree of divorce.
                    January 1994: Judge O'Donnell hears motion for temporary orders and appoints a
                                  guardian ad litem.
                    Februaryl994: Judge O'Donnellentersternary orders andorderspaternity testing.
                     March 1994:        Judge Moss is assigned to the 301st under agenera! assignment.
                     April 41994:       Judge Moss, still sitting under ageneral assignment, presides over
                       v    '           Collier's motion for contempt.

                      May 2, 1994:      Judge O'Donnell recuses himself.                         (continued...)



                                                                -3-
                                       Objection to Assignment

      In point of error number one, Bourgeois asserts Judge Moss erred in overruling her
objection to the special assignment. Bourgeois objected pursuant to section 74.053 of the
Texas Government Code which provides as follows:
              (a) When ajudge is assigned under this chapter the presiding
               udge shall, if it is reasonable and practicable and rf rime
              permits, give notice of the assignment to each attorney
              repenting aparty to the case that is to be heard mwhole or
              in part by the assigned judge.

                 1(...continued)

               May 18,1994:        The presiding judge of the First A.J.R. specially assigns Judge Moss
                                   to this case.

               May 31 1994:        BourgeoisobjectstoJudgeMoss'sassignment pursuanttosection
                      '            74.053 of the Texas Government Code.
               June 12,1994:       Judge Moss overrules Bourgeois' objection to his assignment on the
                                   basis that it was nottimely filed.


               oSter OT4:           Judge Moss enters orders on motions in limine.
                June 1995:          Judge Moss conducts evidentiary hearings on Collier's motion to
                                    modify.

                July 21,1995:       Judge Moss enters order on Collier's motion to modify.
                A . ,3,1995.
                August  1W5- *-!«/^
                             Bourgeois files motion
                                               ^ toofdisqualify andlor18a.
                                                      CM[ Pfocedure    recuse Judge Moss

                 August 3, 1995: Bourgeois files motion to reconsider July 21 order modifying divorce
                                     decree.


                 October 8, 1995: Judge Mo, overrules Bourgeois' motion to recuse and disaualify on
                                     the basis that it was not timely filed.

                 October
                 October 81995: Judge Moss
                         8, v» ^£     ^ ^enters
                                           ^ findings of fact
                                                modifying the and conclusions
                                                              divorce decree. of law in support
                 October 17 1995: Bourgeois' motion for rehearing is overruled by operationof law. See
                                      Tex. R. Civ. P. 328.




                                                              -4-
            (b) If a party to a civil case files a timely objection to the
            assignment, the judge is disqualified to hear the case.
            (c) An objection under this section must be filed before the first
            hearing or trial, over which the assigned judge is to preside.
            (d) Aformer judge or justice who was not aretired judge may
             not sit in a case if either party objects to the judge or justice.
Tex. Gov't Code Ann. §74.053 (Vernon Supp. 1997).
      When aparty files atimely objection to an assigned judge under section 74.053 ofthe
Texas Government Code, the assigned judge's disqualification is mandatory, and any
subsequent orders he issues are nullities. * pane Holland, 807 S.W,d 827, 828 (Tex.
App,-Dallas 1991, orig. proceeding); Stames , Cnapman, 793 S.W.2d 104, 107 (Tex.
 App.-Dallas 1990, orig. proceeding).
        Collier argues that Bourgeois's objection to the special assignment was properly
 overruled. He argues that the May 18 special assignment was a"ministerial act" because
 the April 4general assignment that authorized Judge Moss to preside over the 301s«District
 Court authorized him to preside over the contempt hearing and the trial on the merits of
 the motion to modify. Collier bases his argument on the language of the general
  assignment, which provided as follows:
                This assignment is for the period of one week, .beginning
                the 4th day of April. 1994, provided that this assignment shall
                 ontinue after the' specified period of time as may benecessary
                for the assigned judge to complete tnal of any case or case
                begun during this period, and to pass on mofions for new tnal
                and™! othef matters growing out of cases tried by the Judge

                                                 -5-
             herein assigned during this period.
No party objected to Judge Moss presiding over the April 4, 1994 contempt hearing. Thus,
Collier argues that Judge Moss's general assignment continued "after the specified period
of time as [was] necessary ... to complete [the] trial" and to rule on all other "matters
growing out of the contempt hearing. That language, according to Collier, authorized
Judge Moss to preside at the trial on the merits.
        Bourgeoisargues that the general assignment didnot authorize Judge Moss to preside
 a, the trial on the merit, It authorized him only to preside over the contempt hearing and
 ,o complete the trial ofthe contempthearing and any matters "growingout of the contempt
 hearing that extended beyond the term of the assignment. The contempt hearing was an
  action separate and independent from the trial on the merits. In contrast, the special
  assignment authorized Judge Moss to preside over the trial on the merits. The special
  assignment was similar in form to the genera, assignment set forth above, but was an
  assignment limited to »hear[ing] cause no. 92-8850-T; Styled: Collierv. Collier." Therefore,
  Bourgeois argues that without the May 18 special assignment, Judge Moss was no,
   authorized to preside over the trial on the merits, and her objection made before Judge
   Moss presided over any hearing under special assignment was timely. We agree.
          Ordinarily, if an assigned judge sitting under ageneral assignment presides over any
   pretrial hearing, he is authorized to hear all related proceedings, including trial on the
   meri,s. See Money , Jones, 766 S.W.2d 307, 308 (Tex. App.-Dallas 1989, writ denied).

                                                -6-
Acontempt proceeding, however, is no. necessarily apretrial hearing but can be aseparate
and independent proceeding. Contempt is a"unique" sanction. See £* pane Gnffln, 682
S.W.2d 261, 263 (Tex. 1984) (Robertson, J. concurring). It is not an ordinary civil
proceeding because it is quasi-criminal in nature. See Bepane Cartel,. 416 S.W.2d 382,
384 (Tex. 1967). Amotion for contempt is comparable to acrhninal indictment. See Ex
pane Oliver. 736 S.W.2d 277, 278 (Tex. App.-For. Worth 1987, orig. proceeding). The
 contemner must be personally served with the motion, see £*pane Cabell, 416 S.W.2d at
 384, and must have reasonable notice of the charges. See E*pane Oliver, 736 S.W.2d at
 278. An indigent contemnor may have aright to appointed counsel,seeBepaneKeene, 909
S.W.2d 507, 508 (Tex. 1995), and he is entitled to aStxth Amendment right to trial by jury
 if charged with amajor offense. See Ezpane Sproull. 815 S.W.2d 250 (Tex. 1991). As a
  general rule, the validity of acontempt judgment cannot be appealed but can only be
  attacked collaterally by habeas corpus. See £* pane Seal,, 870 S.W.2d 663, 666 (Tex.
  App.-Houston [1st Dist] 1994, orig. proceeding).
         Thus, we reject the contention that because an assigned judge presides over a
   contempt proceeding, al, Cherproceedings under the samestyle "growoutof the contempt
   proceeding. Clearly, acontempt proceeding can be separate and independent from atrial
   on the merits. Each case must be reviewed according to its own facts.
          in the case at bar, we initially note that the presiding judge of the First A.J.R. issued
    aspecial ass.gnment. Judge Moss's order overruling Bourgeois's objection to his special

                                                  -7-
assignment characterizes the special assignment as "superfluous" because the general
assignment vested him with authority to preside over all matters in controversy. We reject
that contention. The more reasonable conclusion is that the presiding administrative judge
viewed the contempt proceeding as separate and independent from the trial of the
underlying case.
        Next, we look to the issues in controversy in the contempt proceeding. The motion
 for contempt alleged that Bourgeois violated the temporary orders entered by Judge
 O'Donnell on February 11 byfaffing to surrender the children's clothing and personal effects
  (such as toys and items of personal enjoyment) to Collie, A. the rime of the contempt
 hearing, the live pleading on the merits was Collier's third amended motion to modify in suit
 affecting parent-child relationship. That pleading, unlike the contempt proceeding, did not
  concern the children's personal property. To the contrary, the pleading specifically stated
  that "Where has been no change in the status of the children's property since the rendition
  of the order sough, to be modified." Similarly, neither the final order on the motion to
  modify nor the findings offact and conclusions oflaw entered by Judge Moss concerned the
   children's personal property.
          Accordingly, in considering the unique nature ofcontempt proceedings in light ofthe
   facts of this case, we conclude the trial on the merits of the underlying case did no, "grow
   out of the contempt proceeding. Thus, Judge Moss had no authority, exceptby the special
    assignment, to preside over the trial on the merits. Because Bourgeois objected to the

                                                -8-
assignment of Judge Moss before he presided over ahearing pursuant to the special
assignment, his disqualification was mandatory. See S.ames, 793 S.W.2d at 107.
Accordingly, Bourgeois's first point of error is sustained and all orders, findings, and
conclusions issued by Judge Moss after May 31,1994, the date ofBourgeois's objection, are
vacated. See id.
                           Motion to Disqualify and/or Recuse'
       Judge Moss entered afinal order on Collier's motion to modify on July 21,1995. On
 August 3, 1995, Bourgeois filed amotion for rehearing. On the same day, she also filed a
 motion to disqualify and/or recuse Judge Moss pursuant to rule 18a of the Texas Rules of
 Civil Procedure. The general background facts alleged in that motion include the following:
 Judge Moss had preconceived opinions about Bourgeois and her character. In support of
  this contention, Bourgeois alleged that Judge Moss engaged in gossip about Bourgeois's
  sexual activities. The alleged gossip was with two legal assistants who worked for an
   attorney Bourgeois was considering retaining. He disclosed to those same legal assistants
  apersonal childhood trauma experienced by Bourgeois. He also remarked to Bourgeois,
  who was pregnant, "I can't figure ou,what you like better - being pregnant or getting that
   way. Bourgeois interpreted that remark as having sexual connotations and constituting


   ^;s: sT -^", r~ m. i—> sexual harassment. Bourgeois further alleged that Judge Moss, in an ex parte
communication, told Bourgeois's counsel that Bourgeois was contacting other attorneys
regarding her representation. Bourgeois alleged this interference destroyed her ability to
work effectively with her counsel and denied her afair trial. Bourgeois also aUeged that
Judge Moss had personal knowledge of disputed evidentiary facts, and he was "privy" to
 attorney work product and inadmissible evidence.
       Based on those allegations, Bourgeois moved to recuse Judge Moss on the basis that
 hisimpartialitymightreasonablybequestioned and hewas sotaintedbypersonalknowledge
 of disputed facts that he had already prejudged the case. Further, she moved to disqualify
 Judge Moss because he had an "interest in the subject matter in controversy pursuant to
  [article 5, section 11 of the Texas Constitution and rule 18b(l) of the Tex. Rules of Civil
  Procedure]."
         On October 6, 1995, Judge Moss issued an "Order on Motion to Disqualify and/or
  Recuse." In that order, Judge Moss stated tha, the motion to recuse filed after entry of
  judgment was nottimely andwould not be considered. Asto the motion to disqualify, Judge
   Moss ruled as follows:
                 1, is asettled principle of law that the interest which disqualifies
                 ajudge is thatmterest, however small, which rests upon..f duect
                 pecuniary or personal interest in the result of^ he case
                  nresented to the judge of the court. [Citation omitted.] Movant
                 fail toidentify, in pleading or in testimony, any pecumary or
                 personal interest held by the judge. Hence there >no bas,s for
                  disqualification.



                                                  -10-
      In point oferror number two, Bourgeois asserts that Judge Moss erred in issuing the
above order without complying with rule 18a of the Texas Rules of Civil Procedure,' which
if applicable, required Judge Moss to either recuse himself or refer the motion to the
presiding judge ofthe Firs, A.J.R. See Tex. R. Crv. P. 18a;„ also, Lambeni, TscHoepe,
 776 S.W.2d 651, 652 (Tex. App.-Dallas 1989, wti. denied); Greenter,, Benson, Fisk *
Fielder, PC. v. Howell. 685 S.W.2d 694, 695 (Tex. App.-Dallas 1984, no writ).
        Collier argues that rule 18a does not apply because the motion was not timely filed
 and, in any event, Judge Moss did no, rule on the motion but merely stated i,was not timely
 ffled. We disagree. Rule 18a requires the motion to be filed "at leas, ten days before the
 date se, for trial or other hearing." *. Ts, R. Crv. P. 18a(a). Although Bourgeois's

      3Rule 18a provides in relevant part as follows:


                     SEES«*»».-"                               -S—-»- "*—"^""
                     case is pending should not sit in the case.
                                                              •       *       »




                      (e)request
                            Priortheto presiding
                                       any furtherjudgeproceeding  in the case, ^^£ZZ%£g£
                                                          of the administrative judicial district to assign ju g
                      such motion.
                                                                  *       *       *




                       and shall take no further action in
                       on the motion




    Tex. R. Crv. P. 18a.




                                                                          -11-
motion was filed after entry of final order, it was filed timely in relation to Bourgeois's
motion for rehearing." Moreover, even if the motion was not timely, Judge Moss was still
required to either recuse himself or refer the motion to the presiding administrative judge
before he took any further action. See Lamteni, 776 S.W.2d a, 652 (regardless of
 procedural sufficiency of motion, trial judge must recuse himself or refer case to presiding
 administrative judge). In mis case, Judge Moss entered findings offact and conclusions of
 law after the motion was filed.
       We also reject Collier's contention that Judge Moss did no. actually rule on the
 motion. The order states that the motion to recuse was no, timely filed and that there was
 no basis for disqualification.
          We express no opinion on the merits of the motion. That issue is not before us. We
  only conclude that (1) Judge Moss was no, authorized ,o rule on the motion ,o disqualify
  and/or recuse, and (2) Judge Moss was required to comply with the mandates of rule 18a
  and, after the motion was filed, was no. authorized to take any action except for those
  actions specifically authorized by rule 18a. Accordingly, the October 6, 1995 order on
   Bourgeois's motion to recuse and/or disqualify and the findings of fact and conclusions of
   law are vacated.




    motion, but her requests were to no avail.



                                                 -12-
Bourgeois's motion to recuse and/or disqualify and the findings of fact and conclusions of
law are vacated.

                                          Conclusion


         For the reasons set forth above, the final order modifying the divorce decree and
other orders, findings and conclusions as identified in this opinion are vacated. This matter

is
     remanded to the trial court for further proceedings consistent with this opinion.


                                                                               'ZXJUJ
                                                    SUE LAGARDE
                                                    JUS^


 Publish
Tex. R. App. P. 90
 951501F.P05




                                                -13-